                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE


 DAVIDA D. FOSTER,                                   )
                                                     )
                 Plaintiff,                          )
                                                     )
 v.                                                  )           No. 3:19-CV-378-RLJ-DCP
                                                     )
 MEGAN J. BRENNAN,                                   )
 POSTMASTER GENERAL,                                 )
                                                     )
                 Defendants.                         )


                                    ORDER TO SHOW CAUSE

         This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

 and Standing Order 13-02.

         This matter is before the Court sua sponte. On October 13, 2020, counsel for Defendant

 contacted Chambers to request that the Court schedule a telephone conference with the parties

 regarding the pro se Plaintiff’s failure to make her initial disclosures in this matter. That same date,

 Chambers emailed the parties providing potential dates for the phone conference and asking the

 parties to respond with their availability. On October 14, defense counsel responded to the email,

 but Plaintiff did not. Chambers sent out another email to the parties on the afternoon of October

 14.

         On October 19, defense counsel emailed chambers regarding a new conflict with one of

 the dates previously provided. Later that same day, chambers again emailed the parties pointing

 out that Plaintiff had not responded. That same date, defense counsel advised Chambers that his

 office would try to call Plaintiff directly. On October 22, defense counsel emailed Chambers and




Case 3:19-cv-00378-RLJ-DCP Document 31 Filed 10/23/20 Page 1 of 3 PageID #: 116
 advised that his office had attempted to call Plaintiff three times on October 20, three times on

 October 21, and one time on October 22, without reaching Plaintiff.

        The Court notes that this is not the first time Plaintiff has failed to cooperate in the

 prosecution of a case pending in this Court. In a similar case filed by the pro se Plaintiff, the Court

 dismissed the case without prejudice after Plaintiff’s repeated failure to comply with the Local

 Rules, Federal Rules of Civil Procedure, and Orders of the Court. [Case No. 3:18-cv-202, Doc.

 33] In the instant matter, the Court has already entered two Show Cause Orders [Docs. 6, 9]

 because of Plaintiff’s failure to timely serve Defendant.

        In addition, the parties failed to meet the Court’s July 1, 2020, deadline to conduct the

 conference required by Rule 26(f) of the Federal Rules of Civil Procedure, with both parties

 alleging that they attempted to call the other side multiple times, but were unable to reach each

 other. [Doc. 24] The parties eventually conducted their Rule 26(f) conference, but then had a

 dispute over whether Plaintiff was entitled to a jury trial. [Doc. 27]

        While the Court recognizes that Plaintiff is proceeding pro se, she is still required to abide

 by the Local Rules, the Federal Rules of Civil Procedure, and the Orders of the Court. Nor can

 Plaintiff simply ignore efforts by the Court to schedule hearings in this matter. Based on the

 dismissal of her prior case [Case No. 3:18-cv-202, Doc. 33], Plaintiff is already well aware of the

 risks of refusing to comply with the rules and cooperate in the prosecution of her case.

        Accordingly, the Court ORDERS Plaintiff to appear before the undersigned at the Howard

 H. Baker, Jr., United States Courthouse in Knoxville, Tennessee, in Courtroom 3C, on November

 17, 2020, at 10:00 a.m., to SHOW CAUSE why this case should not be dismissed for her failure

 to timely produce the required initial disclosures and to otherwise prosecute this case. Plaintiff is




                                                   2

Case 3:19-cv-00378-RLJ-DCP Document 31 Filed 10/23/20 Page 2 of 3 PageID #: 117
 ADMONISHED that failure to appear could result in the imposition of sanctions, up to and

 including the dismissal of this case. Fed. R. Civ. P. 41(b).

        The Clerk of the Court is DIRECTED to mail a copy of this Order to Plaintiff.

        IT IS SO ORDERED.

                                                       ENTER:

                                                       ___________________________
                                                       Debra C. Poplin
                                                       United States Magistrate Judge




                                                   3

Case 3:19-cv-00378-RLJ-DCP Document 31 Filed 10/23/20 Page 3 of 3 PageID #: 118
